Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Brian Anthony Preciado, Appellant                      Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 11-
 No. 06-16-00081-CR         v.                          0045X). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s nunc pro tunc judgment by deleting the
assessment of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Brian Anthony Preciado, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JULY 25, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk